Appellant was convicted of an aggravated assault, and his punishment assessed at a fine of $25; hence this appeal.
Appellant made a motion for continuance, based on the absence of David Beaver and his wife. If diligence be conceded as to these witnesses, it does not occur to us that their testimony was material. The evidence proposed to be proved by said witnesses was to the effect that they were present at the house of appellant about a month before the alleged difficulty, and heard the conversation between appellant and Lamb, in which said Lamb told defendant if at any time his wife became dissatisfied with the sewing machine he had sold defendant he (Lamb) would take back the machine and pay defendant $15 which he had originally paid on it. We do not consider said testimony material under the peculiar facts of this case, because, as we understand the testimony, prosecutor Lamb was permitted by defendant and his wife to take possession of the same, remove it from the house to the gate, some thirty or forty yards distant, and load it on his machine wagon; that is, he was in complete possession of the machine, and appellant had no right to then retake possession from him by force or violence. If it was a condition precedent to the taking said machine by Lamb, as testified by appellant and his wife, that he should repay said $15 to appellant, and appellant had insisted on the payment thereof before prosecutor took possession of the machine and removed it from the house and placed it on his wagon, then prosecutor would have had no right to have used force to get possession of the machine, and appellant could have retained *Page 90 
possession thereof until said condition was complied with. This is in accord with the doctrine announced in Culver v. State,42 Tex. Crim. 645. And see Singer Sewing Machine Co. v. Rios, 71 S.W. Rep., 275, 6 Texas Ct. Rep., 293. The law accords one in possession of property the right to protect such possession; but the possession must be actual, and not merely constructive; and when one has parted with the possession of personal property he may not regain it by such means as result in homicide or assault. White's Ann. Penal Code 1895, art. 680, and authorities there cited. So that, under the facts, it becomes immaterial what the stipulations between the parties were as to the right of prosecutor to take possession of said sewing machine. Although it may have been understood that the $15 should be paid by prosecutor before he took possession of the machine, appellant should have asserted his right while the machine was in his possession and in his house. This he did not do. And, notwithstanding he may have expected the prosecutor to pay him the $15 before he drove off with the machine, and was disappointed when he did not do so, yet, having lost possession, he was not authorized to draw his pistol and make an assault on prosecutor in order to regain possession. As stated, it was immaterial what the terms of the contract were in reference to possession, or what the two absent witnesses may have understood in regard to it.
Appellant objected to testimony with reference to the condition of said machine; that is, the State was permitted to show by witness Lamb and another that the machine was in good condition, and was not subject to any defects. This was objected to on the ground that this had nothing to do with the contract by which appellant agreed to return the machine, appellant and his wife's testimony showing that the only condition was that if his wife was not satisfied with it she could return it. The court explained the bill by showing that prosecutor had been sent for several times, and had come, at the instance of appellant, and worked on the machine, and showed his wife how to operate it, and that there was really no ground for dissatisfaction. It occurs to us that this testimony was relevant.
We think it was admissible for the State to prove by two of the jurors what appellant and his wife had testified, in the trial of the civil suit, as to the circumstances attending the assault; particularly to show that neither of said witnesses testified that Lamb, prosecutor, called appellant a liar, or started at him with a drawn knife, before he drew his pistol on prosecutor.
We do not believe the court erred in refusing further testimony as to what occurred between prosecutor and appellant some half hour after the alleged assault and at another place. What occurred on that occasion was proved by appellant in his cross-examination of prosecutor, and this was not controverted by the State. Aside from this, we fail to see what light it shed upon the assault alleged against appellant.
Appellant complains because the court refused to give a charge to the jury predicated on the idea that said pistol was not a deadly weapon. *Page 91 
The pistol was not used or attempted to be used as a bludgeon, and in the absence of proof to the contrary it will be presumed that at the time it was presented on prosecutor by appellant it was loaded and so was a deadly weapon.
Nor was it necessary for the court to charge upon simple assault, even had such a charge been presented by appellant and asked to be given, because the facts do not authorize such a charge. The verdict of the jury finding appellant guilty as charged in the indictment was sufficient. He was only charged with an aggravated assault, and only this feature of the case was submitted to the jury. Wilson v. State, decided at the present term.
No error appearing in the record, the judgment is affirmed.
Affirmed.